 1

 2

 3

 4

 5

 6

 7

 8
                                     IN THE UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                            Case No.: 1:20-MC-00002-SKO
12
                   Plaintiff,                             FINDINGS AND RECOMMENDATIONS FOR
13                                                        FINAL ORDER OF GARNISHMENT
                                v.                        (RETIREMENT ACCOUNTS)
14
     DANA LANTHIER,                                       ORDER DIRECTING CLERK TO RANDOMLY
15                                                        ASSIGN A DISTRICT JUDGE TO THIS
                   Defendant and Judgment Debtor.         MATTER
16
     JANNEY MONTGOMERY SCOTT LLC,                         Criminal Case No.: 1:10-CR-00214-LJO
17   (and its Successors and Assignees)
18                 Garnishee.
19
            The Court, having reviewed its files and the United States of America’s Request for Findings and
20
     Recommendations for Final Order of Garnishment (Retirement Accounts), (Doc. 7), and good cause
21
     appearing therefore, hereby recommends a final order of garnishment be granted.
22
            Accordingly, IT IS RECOMMENDED that:
23
            1.      The United States’ Request for Findings and Recommendations for Final Order of
24
     Garnishment, (Doc. 7), be GRANTED;
25
            2.      Garnishee Janney Montgomery Scott LLC be directed to pay the Clerk of the United
26
     States District Court $8,458.33 of the funds in the accounts held by Garnishee, in which Dana Lanthier
27
     aka Dana Milgrim has an interest, within fifteen (15) days of the filing of the Final Order;
28


      FINDINGS AND RECOMMENDATIONS                    1
30
 1          3.      Payment shall be made in the form of a cashier’s check, money order or company draft,

 2 made payable to the Clerk of the Court and delivered to the United States District Court, Eastern District

 3 of California, 501 I Street, Room 4-200, Sacramento, California 95814. The criminal docket number

 4 (1:10-CR-00214-LJO) shall be stated on the payment instrument;

 5          4.      The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

 6 case, if necessary; and

 7          5.      This garnishment shall be terminated when the payment is deposited with the Clerk of the

 8 Court.

 9          These findings and recommendations are submitted to the United States District Judge assigned

10 to the case pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after being served

11 with these findings and recommendations, any party may file written objections with the court and serve

12 a copy on all parties. Such a document should be captioned “Objections to Magistrate Judge’s Findings

13 and Recommendations.” Any response to the objections shall be filed with the court and served on all

14 parties within fourteen days after service of the objections. E.D. Cal. L.R. 304(d). Failure to file

15 objections within the specified time may waive the right to appeal the District Court’s order. Turner v.

16 Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

17          The Clerk is directed to randomly assign a District Judge to this matter.

18
     IT IS SO ORDERED.
19

20 Dated:        February 11, 2020                               /s/   Sheila K. Oberto              .
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


      FINDINGS AND RECOMMENDATIONS
                                                         2
30
